DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US 2018/0201019 A1) in view of Fukuda (US 2015/0028125 A1).
Regarding claims 1 and 15:
	Seto et al. disclose a liquid ejecting head/apparatus comprising:
	a first pressure compartment (pressure chamber 156) that extends in a first direction (W direction) and applies pressure to liquid (Fig. 13);
	a second pressure compartment (pressure chamber 176) that extends in the first direction (Fig. 13) and applies pressure to liquid (Fig. 13);
	a nozzle flow passage (unreferenced channel between passages 154-174) that extends in the first direction (Fig. 13) and is in communication with a nozzle (151A) from which liquid is ejected (Fig. 13);
	a first communication flow passage (first passage 154) that extends in a second direction intersecting with the first direction (H direction: Fig. 13) and provides communication between the first pressure compartment and the nozzle flow passage (Fig. 13);
	a second communication flow passage (second passage 174) that extends in the second direction (Figs. 13) and provides communication between the second pressure compartment and the nozzle flow passage (Fig. 13);
	a supply flow passage (supply flow path 158) from which liquid is supplied to the first pressure compartment (paragraph 93 & Fig. 13); and
	a discharge flow passage (recovery flow path 178) from which liquid is discharged from the second pressure compartment (paragraph 94 & Fig. 13),
	wherein wall surfaces of the second pressure compartment include a first wall surface (upper wall surface of 156: Fig. 13) that extends in the first direction (Fig. 13) and is most distant from the nozzle in the second direction (Fig. 13),
	wherein wall surfaces of the second communication flow passage includes a second wall surface (left side wall surface of 174: Fig. 13) that extends in the second direction (Fig. 13) and is most distant from the nozzle in the first direction (Fig. 13) and a third wall surface (right side wall surface of 174: Fig. 13) that is opposite of the second wall surface in the first direction (Fig. 13).
	Seto et al. do not expressly disclose that the head comprises a first sloped portion is provided between the first wall surface and the third wall surface, and wherein the first sloped portion includes a first constituting surface that extends in a third direction between the first direction and the second direction.
	However, Fukuda discloses a liquid ejecting head that prevents air bubbles from easily staying in the pressure compartment (paragraphs 51-52) by utilizing sloped portions (at least inclined surfaces 13a, 14a) provided between an upper wall surface of a pressure compartment (upper surface of S1: Fig. 2) and a communication flow passage wall surfaces (the wall surfaces of communication holes 31, 32: Fig. 2), and
	wherein the sloped portions include a constituting surface (13a, 14a) that extends in a diagonal direction between first and second directions (between the D2 and D1 directions: Fig. 2).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Seto et al.’s pressure compartments to include the sloped portions taught by Fukuda, for the purpose of preventing air bubbles from easily staying in the pressure compartments.  In doing so, a Seto et al.’s pressure chamber includes a first sloped portion that extends in a third diagonal direction between the first wall surface and the third wall surface.
Regarding claim 2:
	Seto et al.’s modified head comprises all the limitations of claim 1, and Seto et al. also disclose:
	a third communication flow passage (unreferenced passage between pressure chamber 176 and recovery flow path 178) that extends in the second direction (Fig. 13) and provides communication between the second pressure compartment and the discharge flow passage (Fig. 13),
	wherein wall surfaces of the third communication flow path include a fourth wall surface (left side wall surface thereof, shown in Fig. 13) that extends in the second direction (Fig. 13) and is most distant from the nozzle in the first direction (Fig. 13).
	Further, Fukuda also discloses the sloped portions (at least inclined surfaces 13a, 14a) provided between an upper wall surface of pressure compartments (upper surface of S1: Fig. 2) and communication flow passage wall surfaces (the wall surfaces of communication holes 31, 32: Fig. 2), and
	wherein the sloped portions include a constituting surface (13a, 14a) that extends in a diagonal direction between first and second directions (between the D2 and D1 directions: Fig. 2).
	Therefore, it would have been obvious to include a second sloped portion between the first wall surface and the fourth wall surface, as suggested by Fukuda, such that the second sloped portion includes a second constituting surface that extends in a fifth direction between a fourth direction and the second direction.
Regarding claim 3:
	Seto et al.’s modified head comprises all the limitations of claim 2, and Fukuda also discloses that an angle formed by the first direction and the third direction is substantially the same as an angle formed by the fourth direction and the fifth direction (Fig. 2).
Regarding claim 5:
	Seto et al.’s modified head comprises all the limitations of claim 2, and Fukuda also disclose that the first sloped portion includes a third constituting surface (edge section 13a) that extends in the first direction (Fig. 2).
Regarding claim 7:
	Seto et al.’s modified head comprises all the limitations of claim 1, and Seto et al. also disclose that wall surfaces of the first pressure compartment include a fifth wall surface (upper wall surface of 156) that extends in the first direction (Fig. 13) and is most distant from the nozzle in the second direction (Fig. 13),
	wherein wall surfaces of the first communication flow passage include a sixth wall surface (right side wall surface of passage 154) that extends in the second direction (Fig. 13) and is most distant from the nozzle in a fourth direction (Fig. 13), which is opposite of the first direction (Fig. 13), and a seventh wall surface (left side wall surface of passage 154) that is opposite of the sixth wall surface in the first direction (Fig. 13).
	Seto et al. do not expressly disclose a third sloped portion between the fifth wall surface and the seventh wall surface.
	Further, Fukuda also discloses the sloped portions (at least inclined surfaces 13a, 14a) provided between an upper wall surface of pressure compartments (upper surface of S1: Fig. 2) and communication flow passage wall surfaces (the wall surfaces of communication holes 31, 32: Fig. 2), and
	wherein the sloped portions include a constituting surface (13a, 14a) that extends in a diagonal direction between first and second directions (between the D2 and D1 directions: Fig. 2).
	Therefore, it would have been obvious to include a third sloped portion between the fifth wall surface and the seventh wall surface, as suggested by Fukuda, such that the third sloped portion includes a fourth constituting surface that extends in a fifth direction between a fourth direction and the second direction.
Regarding claim 8:
	Seto et al.’s modified head comprises all the limitations of claim 7, and Fukuda also disclose that the slope portions have substantially the same shape (Fig. 2).
	Therefore, it would have been obvious to configure Seto et al.’s modified head such that the first sloped portion and the third sloped portion have substantially the same shape.
 Regarding claim 9:
	Seto et al. disclose all the limitations of claim 7, and Seto et al. also disclose that the head comprises a fourth communication flow passage (unreferenced passage between pressure chamber 156 and supply flow path 158) that extends in the second direction (Fig. 13) and provides communication between the first pressure compartment and the supply flow passage (Fig. 13),
	wherein wall surfaces of the fourth communication flow passage include an eighth wall surface (right side wall thereof) that extends in the second direction (Fig. 13) and is most distant from the nozzle in the fourth direction (Fig. 13).
	Further, Fukuda also discloses the sloped portions (at least inclined surfaces 13a, 14a) provided between an upper wall surface of pressure compartments (upper surface of S1: Fig. 2) and communication flow passage wall surfaces (the wall surfaces of communication holes 31, 32: Fig. 2), and
	wherein the sloped portions include a constituting surface (13a, 14a) that extends in a diagonal direction between first and second directions, and/or their opposite directions (between the +/-D2 and +/-D1 directions: Fig. 2).
	Therefore, it would have been obvious to include a fourth sloped portion between the fifth wall surface and the eighth wall surface, as suggested by Fukuda, such that the fourth sloped portion includes a fifth constituting surface that extends in the third direction.
Regarding claim 10:
	Seto et al.’s modified head comprises all the limitations of claim 1, and Seto et al. also disclose that the head comprises:
a pressure compartment substrate (of 150) in which the first pressure compartment and the second pressure compartment are provided (Fig. 13);
	a communication plate (the remainder of 150) in which the nozzle flow passage, the first communication flow passage, the second communication flow passage, the supply flow passage, and the discharge flow passage are provided (Fig. 13); and
	a nozzle substrate (151) in which the nozzle is provided (Fig. 13).
Regarding claim 11:
	Seto et al.’s modified head comprises all the limitations of claim 10, and Fukuda also discloses that the first sloped portion is provided in a pressure compartment substrate (in 10: Fig. 2).
Regarding claim 12:
	Seto et al.’s modified head comprises all the limitations of claim 1, and Seto et al. also disclose that the nozzle is in communication with the nozzle flow passage substantially at the center of the nozzle flow passage (Fig. 13).
Regarding claim 13:
	Seto et al.’s modified head comprises all the limitations of claim 1, and Seto et al. also disclose that the head comprises:
	a first element (piezoelectric 152) that applies pressure to liquid inside the first pressure compartment in response to supply of a first drive signal (paragraphs 62-64); and
	a second element (piezoelectric 172) that applies pressure to liquid inside the second pressure compartment in response to supply of a second drive signal (paragraphs 62-64).
Regarding claim 14:
	Seto et al.’s modified head comprises all the limitations of claim 13, and Seto et al. also disclose that a waveform of the first drive signal is substantially the same as a waveform of the second drive signal (paragraphs 62-64 & Fig. 7A).
	Examiner notes that the particular waveforms applied to the first and second elements are not germane to the patentabilty of the currently claimed liquid ejecting head, since the waveforms applied does not affect the structure of the claimed head.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Each of JP 2019-147304, WO 2018/116833, US 2006/0262167 A1, US 2002/0042993 A1, US 2020/0023647 A1 disclose relative liquid ejecting head configurations in which the pressure compartments are shaped to include inclined portions at the ceiling’s thereof.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853